Exhibit 10.2.8

Private & Confidential

CAPITAL ONE FINANCIAL CORPORATION

2004 Stock Incentive Plan

Performance Unit Award Agreement

No. of Performance Units:

THIS AGREEMENT, dated December 10, 2007 (the “Date of Grant”), between CAPITAL
ONE FINANCIAL CORPORATION, a Delaware corporation (“Capital One”, or the
“Company”), and                                  (“you”), is made pursuant and
subject to the provisions of the Company’s 2004 Stock Incentive Plan, as amended
and restated (the “Plan”) and all terms used herein that are defined in the Plan
shall have the same meaning given them in the Plan unless they are otherwise
defined herein.

WHEREAS, Article 9 of the Plan provides for the award from time to time in the
discretion of the Capital One Board of Directors (the “Board”) or its
Compensation Committee (the “Committee”) of performance units, the vesting and
issuance of which are subject to certain service, performance or other
conditions;

WHEREAS, through the grant of these performance units, Capital One recognizes
your past service to the Company, and hopes to encourage and retain these
services, to give you a proprietary interest in the Company’s success, and to
align your interests with those of the Company’s stockholders;

WHEREAS, Capital One and you recognize that if you engage in certain activities
during or following the termination of your employment with the Company as
described herein, Capital One will no longer benefit from your services, your
interests will no longer be aligned with the interests of the Company, and that,
under these circumstances, the Company will not receive a return benefit from
the grant of the performance units and, therefore, you should no longer be
entitled to retain the benefits of such grant;

W I T N E S S E T H :

1. Grant of Performance Units. Pursuant and subject to the terms and conditions
set forth in this Agreement and in the Plan, Capital One hereby grants to you a
target award of                      performance units (the “Target Amount”)
with a maximum award of                      performance units (the “Units”) as
set forth in Section 3 below.

2. Non-Transferability. Subject to the provisions of Section 3 hereof, the right
to receive some or all of the Units and the underlying Shares related thereto
shall not be assignable or transferable, or otherwise alienated or hypothecated
or otherwise encumbered under any circumstances. Any purported or attempted
assignment, transfer, alienation, pledge, hypothecation or encumbrance of such
rights or of the Units or the underlying Shares related thereto prior to their
issuance to you shall be null and void and shall result in the immediate
forfeiture of such rights or Units, including the underlying Shares, and
cancellation of this Agreement.



--------------------------------------------------------------------------------

3. Lapse of Restrictions.

 

  (a) Vesting. Except as provided in subsections 3(b) and 3(c) below, the Units
shall, to the extent not theretofore vested or forfeited as provided herein,
vest on a date as determined by the Committee after termination of the
Performance Period (as defined below) and certification of performance by the
Committee, but no later than March 15, 2011, (the “Vesting Date”) based on the
Company’s total return on its common stock in the form of dividends and capital
gains calculated based on the 30 calendar day average closing price for the
Company’s common stock at the beginning (for the 30 calendar day period of
12/1/2007 – 12/31/2007) and end (for the 30 calendar day period of 12/1/2010 –
12/31/2010) of the 3-year period beginning January 1, 2008 and ending
December 31, 2010 (the “Performance Period”) relative to the total return on the
common stock in the form of dividends and capital gains of the companies listed
in Appendix B attached hereto (the “Peer Group”) during the Performance Period,
excluding any such companies that, as of the end of the Performance Period, are
no longer independent companies, and as certified by the Committee following the
end of the Performance Period. In the event that the Performance Period should
end early (e.g. on a Change of Control) performance shall be determined using
the 30 calendar day period prior to the revised Performance Period end date. The
number of Units that shall vest on the Vesting Date based on the Company’s total
return on its common stock shall be from 0 to 200% of the Target Amount based on
the percentile rank of the Company’s total return as compared to the total
return of each company in the Peer Group (as set forth on Appendix A), with 200%
of the Target Amount vesting where the Company’s total return is superior to the
total return of each company in the Peer Group. Likewise, 100% of the Target
Amount shall vest where the Company’s total return is at the median of the total
returns of the companies in the Peer Group. No amounts shall vest where the
Company’s total return is less than the total return of each company in the Peer
Group. Award amounts are interpolated on a straight line basis between points

With respect to any Units that have vested on the Vesting Date, the underlying
Shares related thereto shall be issued to you, in settlement of such vested
Units, on such Vesting Date. Dividends will be accrued and paid out as
additional shares at the time of the award. All Units, including your rights
thereto and to the underlying Shares, that do not vest on or before the Vesting
Date, as provided in this Section 3, to the extent not previously forfeited as
provided herein, shall immediately be forfeited as of such Vesting Date.

The vesting of the Units and the issuance of the underlying Shares shall be
subject to Sections 7 through Section 12 of this Agreement.

 

  (b) Effect of Termination of Employment.

(i) Upon your termination of employment with Capital One for any reason other
than death, Disability or by Capital One not for “Cause” (as defined below),
prior to the Vesting Date all Units, to the extent not theretofore vested as
provided herein, shall immediately be forfeited.



--------------------------------------------------------------------------------

(ii) Upon your termination of employment by Capital One not for “Cause” (as
defined below) or upon your Disability on or before December 31, 2010, the
number of Units that will vest and the number of underlying Shares that will
become issuable to you shall be equal to the product of (x) the number of Units
that would have vested on the Vesting Date if you had remained employed with the
Corporation through December 31, 2010, and (y) a fraction, the numerator of
which is the number of complete months from January 1, 2008 through the date of
termination of your employment and the denominator of which is 36. Such Units
shall vest and the underlying Shares shall become issuable to you on the Vesting
Date. Upon your termination of Capital One not for “Cause” (as defined below”)
or upon your Disability on or after January 1, 2011, but prior to the Vesting
Date, the number of Units that shall vest on the Vesting Date and the number of
underlying Shares that shall be issuable to you shall be as calculated in 3(a)
above.

For the purposes of this Agreement, “Cause” shall be defined as the willful and
continued failure by you to perform substantially your duties with the Company
or any affiliated company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to you by the Board, the Committee, or the Chief
Executive Officer of the Company that specifically identifies the manner in
which the Board, the Committee or the Chief Executive Officer of the Company
believe that you have not substantially performed your duties, or the willful
engaging by you in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company.

For purposes of this Section (b)(ii), no act or failure to act, on your part
shall be considered “willful” unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company. Any act, or failure to act, based upon
(A) authority given pursuant to a resolution duly adopted by the Board, or if
the Company is not the ultimate parent corporation of the affiliated companies
and is not publicly-traded, the board of directors of the ultimate parent of the
Company (the “Applicable Board”), (B) the instructions of the Chief Executive
Officer of the Company (unless you are the Chief Executive Officer at the time
of any such instruction) or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. The cessation of your employment shall
not be deemed to be for Cause unless and until there shall have been delivered
to you a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters of the entire membership of the Applicable Board (excluding
you, if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
the you and you are given an opportunity, together with your counsel, to be
heard before the Applicable Board), finding that, in the good faith opinion of
the Applicable Board, you are guilty of the conduct described in this Section
(b)(ii) , and specifying the particulars thereof in detail.



--------------------------------------------------------------------------------

(iii) Upon your death on or prior to December 31, 2010, the Units shall
immediately vest and the underlying shares shall be immediately issuable to you
on the vesting date as described in this Section 3(b)(iii); provided that the
number of such Units and such underlying Shares shall be equal to the product of
(x) the Target Award amount as specified above and (y) a fraction, the numerator
of which is the number of complete months from January 1, 2008, through the date
of such death and the denominator of which is 36; and provided further that in
such case the Vesting Date shall be as soon as practicable following your death
and in all events on or before March 15 of the year following the year of such
death. Upon your death on or after January 1, 2011, but prior to the Vesting
Date, the number of Units that shall vest and the number of underlying Shares
that shall be issuable to you shall be as calculated in 3(a) above.

 

  (c) Effect of Change of Control. Upon a Change of Control, as defined in the
Plan, the Units shall vest and the underlying Shares shall become issuable to
you in full after the closing date of the transaction giving rise to the Change
in Control, provided that, after such Change of Control, the number of Units
that shall vest and the number of underlying Shares that shall be issuable to
you shall be calculated based on a performance period from January 1, 2008
through the closing date of the transaction giving rise to the Change in
Control; and provided further that the Vesting Date in such case shall be as
soon as practicable after the closing date of the transaction and certification
of performance by the Committee, and in all events on or before March 15 of the
year following the year of such Change of Control.

4. Six-Month Deferral. Notwithstanding anything to the contrary in this
Agreement, with respect to any Units that have vested on the respective Vesting
Date, the underlying shares related thereto shall be issued to you, in
settlement of such vested Units, on the first day that is at least six
(6) months after your employment with the Company is terminated for any reason
to the extent required to comply with Section 409A of the Internal Revenue Code
(the “Code”).

5. Prohibition of Tax Election. You shall not attempt or purport to elect under
Section 83(b) of the Code to pay income tax at the time of the grant of your
Performance Units, and any such attempted or purported election shall result in
the immediate forfeiture and cancellation of all Performance Units granted to
you under this Agreement.

6. Dividends. Dividends with respect to the Shares shall accrue beginning on
January 1, 2008, through the applicable Vesting Date when the Shares underlying
the Units are delivered, at which time such accrued dividends shall be paid out
in the form of additional shares of common stock of the Corporation based on the
Fair Market Value (as defined in the Plan) of a share of the Company’s common
stock on the business day prior to the Vesting Date. The accrued dividends that
shall be paid out to you shall be only such amount that has accrued with respect
to the Shares underlying the Units that vest on the Vesting Date.

[7. Confidentiality Requirements.

 

  (a)

Upon the termination of your employment with Capital One (for any reason) or at
any other time upon Capital One’s request, you agree to deliver immediately to
Capital One the originals and all copies of all memoranda, notes, documents,
business plans, customer lists, computer programs and any other records or
property of any kind in any media received, possessed, used, reviewed, made or
compiled by you during the course of your employment with Capital One which
contain or constitute Confidential Information (as defined below). You agree to



--------------------------------------------------------------------------------

 

inform Capital One immediately of the existence of all such information located
on the memory of any computer or other electronic data storage devices or media
you may use other than Capital One computers or storage devices and, if so
requested by Capital One, to permanently delete or return such information. You
further agree that, during your employment and at all times thereafter, you are
not authorized to and that you will not post or otherwise display any
Confidential Information on publicly accessible portions of the Internet or
similar media, that you are not authorized to and will not electronically
transmit Confidential Information (as defined below) to third parties except in
furtherance of your work for Capital One, and that you are not authorized to and
will not alter, modify, restrict access to, destroy or erase Confidential
Information (as defined below) from any Company electronic storage device except
in furtherance of your work for Capital One. Upon request from Capital One,
within ten (10) days of such request you will provide Capital One with written
certification that you have complied with the provisions in this Section 7(a).

 

  (b) In addition, you agree not to use for your own benefit or for the benefit
of others (including in any future employment, work or business), or divulge to
others, in any manner whatsoever, any of Capital One’s Confidential Information
(as defined below), except for your work for Capital One or as expressly
authorized by Capital One. This restriction on use and disclosure of
Confidential Information (as defined below) is not limited to any geographic,
functional, or, except as provided below, temporal limitations. In the event you
are requested by subpoena, court order, investigative demand, search warrant or
other legal process to disclose Confidential Information (as defined below), you
will immediately notify Capital One of such request and will not disclose any
Confidential Information (as defined below) unless so ordered by a Court or
other authorized tribunal or until Capital One has expressly authorized you to
do so in writing or has had a full opportunity to object to such a request and
to litigate the matter. You will further cooperate with Capital One in seeking
the confidential treatment of any Confidential Information (as defined below)
that is ordered or authorized to be disclosed. This Agreement is not intended to
override any disclosure obligations you may have under law but is intended, to
the largest extent possible, to require the preservation of Capital One’s
information in the strictest confidence and protection from disclosure to
Capital One’s competitors. To the extent that after your employment terminates
for any reason you reside in a jurisdiction that requires a temporal limitation
on the obligation not to use or disclose confidential information that does not
fully qualify for protection as a trade secret, the obligation not to use or
disclose such information shall remain in effect for three years after the
termination of your employment. Your obligation not to use or disclose
information that does qualify for protection as a trade secret shall remain in
effect until such information becomes generally known through no fault of
yourself or others who are under duties of confidentiality to Capital One.

 

  (c)

For purposes of this Agreement, “Confidential Information” shall mean
information, knowledge, data, specialized training, or other information that
derives actual or potential value from the fact that it is not generally known
to members of the general public, which concerns the business or affairs of
Capital One or Capital One’s customers. Confidential Information includes, but
is not limited to, information relating to any line of business engaged in or
planned or under active consideration to be entered into by Capital One, such as
information



--------------------------------------------------------------------------------

 

regarding business plans, strategies, and products; work product; trade secrets;
test results; discoveries; customer lists; information regarding customer needs
and preferences and Capital One’s strategies for satisfying them; supplier and
vendor capabilities and agreements; databases; computer programs; frameworks;
models; credit policies and practices; collection, repossession and recovery
policies and practices; marketing, selling and operating policies, practices,
and strategies; policies, practices, and strategies concerning the identity,
solicitation, acquisition, management, resale or cancellation of unsecured or
secured lending accounts, automobile loan or lease accounts and other accounts
relating to consumer, small business and commercial products and services.

8. Duty to Notify of New Employment.

 

  (a) To enable Capital One to protect its legitimate interests and enforce its
rights under this Agreement, you agree to notify Capital One in writing before
the termination of your employment with Capital One as to the identity of any
employer or other entity for which you will perform services, as an employee or
in any other capacity, for pay or otherwise, and to provide Capital One with a
brief description of the services that you will perform. You agree to update
this description as the services that you perform change for a period of two
years from the Vesting Date.

 

  (b) You further agree that at any time during your employment with Capital
One, in addition to the notices required by Section 8 (a), Capital One may
request from you information to permit it to determine whether you are in
compliance with this Agreement. Within five (5) business days after receiving
such a request from Capital One, you will provide Capital One with such
information as Capital One may from time to time reasonably request to determine
your compliance with the terms of this Agreement. You authorize Capital One to
contact your future employers and other persons and entities with whom you
engage in any business relationship to determine your compliance with this
Agreement or to communicate the contents of this Agreement.

9. Competitive Actions. For purposes of this Agreement, you have engaged in a
“Competitive Action” if, from the period beginning on the Date of Grant and
ending on the two-year anniversary of the Vesting Date, either directly or
indirectly, and whether as an employee, consultant, independent contractor,
partner, joint venturer or otherwise, if you (a) engage in or direct any
business activities, in or directed into any geographical area where the Company
is engaged in business, any business activities which are competitive with any
business activities conducted by the Company in such geographical area; (b) on
behalf of any person or entity engaged in business activities competitive with
the business activities of the Company, solicit or induce, or in any manner
attempt to solicit or induce, any person employed by, or as an agent of, the
Company to terminate such person’s employment or agency relationship, as the
case may be, with the Company; or (c) divert, or attempt to divert, any person,
concern or entity from doing business with the Company or attempt to induce any
such person, concern or entity to cease being a customer of the Company;
provided that, notwithstanding the foregoing, you shall not be deemed to have
engaged in such Competitive Action if you are terminated by the Company without
Cause following a Change of Control.

10. Notice. While you are employed by Capital One, you agree to give Capital One
three (3) months’ notice before engaging in any activities described in
Section 9(a) above. During this notice period, you will continue to be an
employee of Capital One, subject to the same legal duties and responsibilities



--------------------------------------------------------------------------------

(contractual or otherwise) to which you were bound before the notice period. You
will continue to receive your base salary and certain benefits, but will not
receive any payments or distributions or accrue any rights to a bonus. You may
not undertake to work other than for Capital One without the Company’s written
consent at this time. During some or all of this notice period, Capital One may
direct you:

a. not to attend the workplace;

b. not to contact or have any communication with its clients or customers;

c. not to contact or have any communication with any employee, contractor,
consultant, or officer of Capital One;

d. not to perform the duties of your position or become involved in any aspect
of Capital One’s database;

e. to perform your duties from home;

f. to assist Capital One in arranging a proper handover of your duties,
including clients, customers and business; or

g. any combination of the above.

You agree that, by assigning you different responsibilities and/or duties during
the notice period than those that you had prior to the notice period, Capital
One is not in breach of any duties and/or responsibilities (contractual or
otherwise) that it has to you.

11. Cessation of Vesting; Recapture. If the Committee, in its sole and absolute
discretion, determines that you have engaged in the activities described in
Sections 7(b) or 9 above prior to the Vesting Date, the Units will expire and
the underlying Shares will not be isuable to you. If the Committee determines,
in its sole and absolute discretion, that you have engaged in such activities in
the two year period beginning on the Vesting Date and ending on the two year
anniversary of the Vesting Date, it may, in its sole and absolute discretion,
instruct you to immediately pay to the Company the entire value on the Vesting
Date of the Units and underlying Shares. All determinations of the Committee
shall be final, binding, and conclusive. The remedies listed in this Section 11
shall be in addition to, and not in place of, the remedies listed in Section 12
below. This paragraph is not a liquidated damages provision, but recognition of
the fact that, by engaging in the activities described in Sections 7(b) and 9
above, your interests are no longer aligned with Capital One and, under such
circumstances, Capital One would not receive a return benefit for the grants
described herein.



--------------------------------------------------------------------------------

12. Irreparable Harm; Injunctive Relief. You acknowledge and agree that your
violation of Sections 7, 8, and 10 of this Agreement will cause immediate,
substantial and irreparable harm to Capital One which cannot be adequately
redressed by monetary damages alone. In the event of your violation or
threatened violation of Sections 7, 8 and 10, you agree that Capital One,
without limiting any other legal or equitable remedies available to it, shall be
entitled to equitable relief, including, without limitation, temporary,
preliminary and permanent injunctive relief, return of property, and specific
performance, from any court of competent jurisdiction to enforce these
provisions.]

13. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board or the Committee and subject to the Board’s right to
amend the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided that changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.

14. Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:

 

  (a) by cash or check payment;

 

  (b) if the Performance Units have vested, by instructing the Plan
administrator to sell that number of underlying Shares having a Fair Market
Value equal to the amount required to be withheld and to deliver the proceeds
thereof to Capital One; or

 

  (c) by such other methods as Capital One may make available from time to time.

15. Governing Law. This Agreement shall be governed by federal law and, to the
extent not preempted thereby, by the laws of the State of Delaware. Capital One
and you hereby consent and submit to the personal jurisdiction and venue of any
state or federal court located in any city or county of Delaware for resolution
of any and all claims, causes of action or disputes arising out of this
Agreement. You and Capital One agree that the court shall not set aside the
Committee’s determinations unless there is clear and convincing evidence of bad
faith or fraud.

16. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of this Agreement shall govern. All references herein to the Plan
shall mean the Plan as in effect on the date hereof.

17. Bound by Plan. In consideration of the grant of the Units and the underlying
shares, you agree that you will comply with such conditions as the Board of
Directors and the Committee may impose on the vesting of the Units and the
issuance of the underlying Shares and be bound by the terms of the Plan.

18. Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.

19. Binding Effect. This Agreement shall be binding upon, enforceable against,
and inure to the benefit of you and your legatees, distributees and personal
representatives, and Capital One and its successors and assigns.



--------------------------------------------------------------------------------

Capital One from time to time distributes and makes available to associates a
disclosure document relating to the Plan. You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document and the Plan. You should
carefully read the Plan disclosure document and the Plan. By accepting the
benefits of this Performance Unit grants you acknowledge receipt of the Plan and
the Plan disclosure document and agree to be bound by the terms of this
Agreement and the Plan.

IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.

 

CAPITAL ONE FINANCIAL CORPORATION By:   /s/ Matthew Schuyler  

Matthew Schuyler

Chief Human Resources Officer



--------------------------------------------------------------------------------

APPENDIX A

 

Percentile Achievement

Relative to Peer Group

 

Percent of Target

Shares Awarded

0

  0%

1

  2%

2

  4%

3

  6%

4

  8%

5

  10%

6

  12%

7

  14%

8

  16%

9

  18%

10

  20%

11

  22%

12

  24%

13

  26%

14

  28%

15

  30%

16

  32%

17

  34%

18

  36%

19

  38%

20

  40%

21

  42%

22

  44%

23

  46%

24

  48%

25

  50%

26

  52%

27

  54%

28

  56%

29

  58%

30

  60%

31

  62%

32

  64%

33

  66%

34

  68%

35

  70%

36

  72%

37

  74%

38

  76%

39

  78%

40

  80%

41

  82%

42

  84%

43

  86%

44

  88%

45

  90%

46

  92%

 



--------------------------------------------------------------------------------

47

  94%

48

  96%

49

  98%

50

  100%

51

  102%

52

  104%

53

  106%

54

  108%

55

  110%

56

  112%

57

  114%

58

  116%

59

  118%

60

  120%

61

  122%

62

  124%

63

  126%

64

  128%

65

  130%

66

  132%

67

  134%

68

  136%

69

  138%

70

  140%

71

  142%

72

  144%

73

  146%

74

  148%

75

  150%

76

  152%

77

  154%

78

  156%

79

  158%

80

  160%

81

  162%

82

  164%

83

  166%

84

  168%

85

  170%

86

  172%

87

  174%

88

  176%

89

  178%

90

  180%

91

  182%

92

  184%

93

  186%

94

  188%

95

  190%

96

  192%

97

  194%

98

  196%

99

  198%

100

  200%

 



--------------------------------------------------------------------------------

APPENDIX B

PEER COMPANY LIST

AMERICAN EXPRESS CO

BB&T CORP

BANK OF AMERICA

CITIGROUP

COUNTRYWIDE

FIFTH THIRD BANCORP

FEDERAL HOME LOAN MORTGAGE CORP. (FREDDIE MAC)

JP MORGAN

KEYCORP

NATIONAL CITY CORP

PNC FINANCIAL

SLM CORPORATION

SUNTRUST BANKS INC

US BANCORP

WACHOVIA CORP

WASHINGTON MUTUAL INC

WELLS FARGO & CO